Exhibit 10.45

ANNUAL BASE SALARIES APPROVED FOR NAMED EXECUTIVE OFFICERS

OF

WORTHINGTON INDUSTRIES, INC.

Effective June 29, 2011, the Compensation and Stock Option Committee of the
Board of Directors of Worthington Industries, Inc. approved the base salaries
for the named executive officers identified below, which base salaries became
effective June 26, 2011.

 

Name and Principal Position

   Base Salary  

John P. McConnell

  

Chairman of the Board and Chief Executive Officer

   $ 625,000   

George P. Stoe

  

President and Chief Operating Officer

   $ 600,000   

B. Andrew Rose

  

Vice President – Chief Financial Officer

   $ 400,000   

Mark A. Russell

  

President – The Worthington Steel Company

   $ 420,000   

Harry A. Goussetis, the other named executive officer of the Registrant for
purposes of this Annual Report on Form 10-K, retired effective July 31, 2011. He
received a $53,333 base salary for the months of June and July 2011.